EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Wayne Bradley (Reg.#:39916) on 02/08/2021.
The application has been amended as follows: 
2. (Amended) The integrated circuit of Claim 1, wherein the one or more 1/0 devices are configured to be powered during the standby mode, but not through [[a]] the regulator that is coupled to the first external power supply connection point.
7. (Amended) A method for providing power to a device, the method comprising: 
selecting between operating in a power-on mode and a standby mode; 
receiving power from a first power supply when operating in the power-on mode, the power being provided to a standby island and to a core module; 
sending a command to turn off the first power supply in response to selecting to operate in standby mode; 
supplying power from a regulator to the standby island when operating in standby mode, the regulator receiving power from a second external power supply connection point; supplying power to one or more input/output (I/0) devices from the second external power supply connection point independent of the regulator that also receives power from the second external power supply connection point during the standby mode; and 

wherein the standby island comprises a power control processor having an output coupled to the control output port of the standby island, the power control processor providing a control signal to a switch to cause the switch to connect the first input of the switch to the output of the switch during the standby mode and to connect the second input of the switch to the output port of the switch during the power-on mode, and 
wherein the power control processor has an input, and the standby island further comprises input/output circuitry having an output coupled to the input of the power control processor, the input/output circuitry outputting a signal to the power control processor, the power control processor causing the switch to connect the second power supply connection point to the output of the switch in response to the signal provided from the input/output circuitry, and 
wherein the input/output circuitry has an input coupled to at least one input/output device, the input/output circuitry outputting the signal to the power control processor in response to receiving a signal from at least one of the input/output devices.
8. (Amended) The method of Claim 7, further comprising providing [[a]] the control signal from the standby island to [[a]] the switch for selecting between providing power from the first power supply to the standby island when operating in the power-on mode and providing power from the regulator to the standby island in the standby mode.  
the at least one input/output device.  
10. (Amended) The method of Claim 9, wherein the standby island provides a command to turn on the first power supply in response to [[a]] the signal from the at least one of the input/output devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        February 8, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187